Citation Nr: 0117821	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-25 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for status post 
left wrist fracture with osteoarthritis, currently evaluated 
as 10 percent disabling, to include entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946 and from May 1946 to March 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted a 10 percent 
disability rating for the veteran's service-connected left 
wrist disorder.  In April 2001, a hearing was held before the 
undersigned.

By his statements, the veteran has raised the issue of 
entitlement to an extraschedular disability rating for his 
left wrist disorder.  The question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); see 
also VAOPGCPREC 6-96.  Therefore, the claim before the Board 
has been recharacterized as shown above in order to include 
this issue.


FINDINGS OF FACT

1.  The veteran is right-handed dominant; therefore, his left 
wrist condition is rated as impairment of the minor upper 
extremity.

2.  The veteran's left wrist condition is manifested by 
subjective complaints of pain, osteoarthritic changes, and 
slight to moderate limitation of motion, resulting in a 
slight level of functional impairment; ankylosis of the wrist 
is not shown.

3.  The veteran's left wrist disorder does not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for status post left wrist fracture with 
osteoarthritis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, and 
4.71a, Diagnostic Codes 5003 and 5215 (2000).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for the veteran's 
left wrist disorder.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to assist

VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The 1999 rating 
decision and the statement of the case (SOC) informed the 
veteran of the type of evidence needed to substantiate this 
claim.  The veteran was asked at his personal hearing for 
complete information as to where he had been treated for his 
left wrist condition (i.e., information needed to support his 
claim).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, a 
copy of which was provided to the veteran by letter of June 
30, 1999, and the SOC, of which he also was provided a copy, 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1997 and 1999.  The VA examiners rendered opinions concerning 
the effect of the veteran's left wrist condition on his 
functional abilities.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left wrist disorder since he was 
last examined in 1999.  The veteran has not reported 
receiving any treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the 1999 VA 
examination findings.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to this claim.  

At the hearing in April 2001, the veteran's representative 
requested that this case be remanded so VA could obtain the 
veteran's records for VA treatment since April 1999.  VA 
records dated through September 1999 have been obtained.  
Looking at the veteran's VA records dated from 1993 to 1999, 
it is clear that he frequently receives treatment for several 
nonservice-connected conditions, but the records show little 
treatment specific to his left wrist.  The veteran testified 
that although he continues to go to the VA facility, it is 
only to obtain medications, which is consistent with what is 
shown in the prior VA records.  He also stated that the last 
x-rays of the wrist were conducted in 1999.  Therefore, 
although the veteran continues to receive VA treatment, there 
is no indication that relevant (i.e., pertaining to treatment 
for the left wrist) records exist that have not been 
obtained.  It appears the outstanding VA records concern 
routine medication adjustments, refills, etc., for 
nonservice-connected conditions.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102. 

B.  Schedular evaluation

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The veteran's left wrist condition is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5215.  The veteran's 
service-connected injury, that of fracture of the wrist, does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
a closely related disease or injury where the affected 
functions, anatomical location, and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In this case, 
residuals of fracture of the veteran's left wrist are rated 
according to limitation of wrist motion under Diagnostic Code 
5215.  

The evidence of record shows that the veteran is right-
handed, so impairment of his left wrist is rated as 
impairment of the minor upper extremity.  Diagnostic Codes 
5214 and 5215 rate impairment of the wrist.  Under Diagnostic 
Code 5215, the only available schedular evaluation for 
limitation of motion of the wrist is 10 percent for either 
the minor or major extremity, and that requires either 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  

The Board has reviewed all the evidence of record, to 
include, but not limited to, the recent evidence which 
consists of VA examination reports dated in 1997 and 1999; 
the veteran's contentions, including his testimony before the 
Board; and VA treatment records.

Normal range of motion of the wrist is:  dorsiflexion 
(extension) to 70 degrees, palmar flexion to 80 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  38 C.F.R. § 4.71, Plate I.  The 1997 and 1999 VA 
examinations showed extension from 40-70 degrees, palmar 
flexion from 55-65 degrees, ulnar deviation from 20-35 
degrees, and radial deviation of 20 degrees.  Overall, the 
medical evidence shows slight to, at times, moderate 
limitation of motion of the left wrist.  The limitation of 
motion is not great enough, however, to warrant assignment of 
a compensable rating under Diagnostic Code 5215.  The veteran 
has at no time had dorsiflexion of less than 15 degrees or 
palmar flexion in line with the forearm.  Therefore, a 
compensable rating under Diagnostic Code 5215 was not 
warranted.

Regardless, the veteran has been assigned a 10 percent 
disability rating under Diagnostic Code 5215, and this is the 
maximum schedular evaluation available under that Code.  
Although the range of motion findings from 1997 and 1999 did 
not meet the criteria for a compensable rating under 
Diagnostic Code 5215, the VA examinations did provide some 
support for finding that additional functional limitation may 
occur with pain on use or during flare-ups.  The veteran 
complained of pain with use, decreased strength, and limited 
motion due to pain.  It is on this basis that the veteran's 
10 percent rating is supportable.  Although the 1997 examiner 
found no significant impairment, the 1999 examiner stated 
that the veteran's daily activities were somewhat limited.  
There are, however, no objective indicators of a moderate or 
severe level of functional loss.  For example, there are no 
signs of weakness, and there is no muscle atrophy, which 
indicates that the veteran remains able to use his left arm 
and wrist in a normal manner.  Despite any pain that he may 
experience, his left wrist is essentially normal from a 
functional standpoint.  Moreover, he has not alleged any 
impairment in earning capacity due to his left wrist 
disorder.  In fact, he was able to work for many decades 
after service in jobs involving physical labor, even though 
he now says some accommodations were made for him.  
Accordingly, it is clear that the 10 percent rating is more 
than adequate to compensate for any additional functional 
limitation attributable to pain on use or during flare-ups.

Functional loss and painful motion greater than that shown on 
objective examination is now being compensated for at the 10 
percent evaluation under Diagnostic Code 5215.  Regulations 
concerning functional loss are not applicable to increase the 
rating where a disability is rated at the maximum level 
provided by the diagnostic code under which it is rated, as 
is the veteran's situation.  See VAOPGCPREC 36-97 (holding 
that consideration must be given to the extent of disability 
under 38 C.F.R. §§ 4.40 and 4.45 "when a veteran has 
received less than the maximum evaluation" under Diagnostic 
Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 
(1997) (Court concluded that remand for the Board to consider 
functional loss due to pain was not appropriate where the 
claimant was already receiving the maximum disability rating 
available for limitation of motion); Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997) (although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, the rating schedule does not require a 
separate rating for pain).  Therefore, because additional 
functional loss is already being compensated, and because the 
veteran is receiving the maximum schedular evaluation, an 
increased disability rating based on functional loss is not 
available.

The recent range of motion findings, standing alone, would 
not warrant a compensable rating.  However, based on evidence 
of additional functional loss with flare-ups, and giving the 
benefit of every doubt to the veteran, the evidence shows 
that the veteran's left wrist disability is productive of 
disability warranting assignment of a 10 percent evaluation, 
even though the schedular criteria for such an evaluation are 
not met.  As indicated above, the maximum disability rating 
available under Diagnostic Code 5215 is 10 percent, so a 
higher rating cannot be assigned under this code.

If the veteran's wrist were ankylosed, an increased rating 
could be assigned under Diagnostic Code 5214.  However, the 
medical evidence does not show any ankylosis of the left 
wrist.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citations omitted) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  The veteran's left wrist is not immobile, as 
he has the ability to move it, albeit in a limited fashion.  
Therefore, consideration of a rating under Diagnostic Code 
5214 is not warranted. 

The medical evidence shows arthritic changes in the left 
wrist.  Evaluations under Diagnostic Code 5010 for post-
traumatic arthritis are based on the criteria for Code 5003 
(degenerative arthritis), and rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint involved.  See 38 C.F.R. § 4.71a, 
Codes 5200, et. seq.  For the purpose of rating disability by 
arthritis, the wrist is considered a major joint.  38 C.F.R. 
§ 4.45(f).  A 20 percent disability rating can be assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  The veteran's 
representative has requested a 20 percent rating be assigned 
based on findings of arthritic changes in some of the fingers 
of the veteran's left hand.  However, the veteran is service-
connected for the wrist only, which was the site of the in-
service fracture.  There is no medical evidence showing that 
the in-service injury involved the fingers or that the wrist 
condition has somehow affected the fingers.  Without such 
evidence, the veteran is service-connected for one major 
joint only, that is, one wrist, and that would warrant a 10 
percent rating only under Diagnostic Code 5003.  However, a 
rating of 10 percent under Diagnostic Code 5003 is granted 
for a major joint affected by limitation of motion only where 
the limitation of motion is not compensable under the 
appropriate diagnostic code.  The veteran is already 
receiving a compensable rating for limitation of wrist 
motion, and another rating cannot be assigned under 
Diagnostic Code 5003 because that would amount to 
compensating him twice for the same symptomatology.

Although the Board sympathizes with the veteran's 
difficulties due to his wrist disorder, the Board is 
constrained to abide by VA regulations.  The Secretary has 
determined that the maximum disability rating for limitation 
of motion of the wrist is 10 percent, and this evaluation 
encompasses a level of compensation for persistent symptoms 
due to this disorder, any functional loss that would result 
from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  Without 
ankylosis of the wrist, he simply is not entitled to a 
schedular disability rating higher than 10 percent.  The 
veteran does not meet these criteria, and there is no 
reasonable doubt on this matter that could be resolved in his 
favor.


C.  Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
left wrist disorder has been raised by his statements.  As 
discussed above, he is receiving the maximum schedular 
evaluation under Diagnostic Code 5215, yet he asserts that he 
is entitled to an increased rating.  A claim of entitlement 
to an extraschedular evaluation is implicit in his claim for 
an increase in such a circumstance. 


In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.


While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue when the veteran or his 
representative has raised it, and it is not precluded from 
reviewing an RO determination that referral is not warranted 
and confirming that decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The Board will consider whether referral for an 
extraschedular rating is warranted in this case.  See 
VAOPGCPREC 6-96; Floyd, 9 Vet. App. at 95 (Board may consider 
whether referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).  


The veteran is not prejudiced by the Board's consideration of 
this issue because "if the appellant has raised an argument 
or asserted the applicability of a law . . ., it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised."  VAOPGCPREC 16-92 at 7-8 
(O.G.C. Prec. 16-92); see also Bagwell, 9 Vet. App. 337.  
Moreover, the RO considered whether such referral was 
warranted, and the statement of the case informed the veteran 
of the pertinent law and regulations.  Accordingly, the 
veteran has had notice of the RO's action and of the 
applicable laws and regulations and has had an opportunity to 
present argument with respect to this issue.  See Bernard, 4 
Vet. App. at 394.


The schedular evaluations for wrist disorders are not 
inadequate.  As fully detailed above, higher disability 
ratings are available for a wrist disorder where specific 
objective criteria are met, such as ankylosis.  The veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  
The veteran has not required any periods of hospitalization, 
and he has required little outpatient treatment for this 
condition (i.e., 3-4 instances over the past 5 years).  There 
is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms consist 
of limitation of motion and painful motion, with additional 
limitation on flare-ups, and it is exactly these symptoms for 
which he is being compensated.  In other words, he does not 
have any symptoms from his left wrist disorder that are 
unusual or are different from those contemplated by the 
schedular criteria.  Moreover, despite the veteran's 
complaints, he remained gainfully employed for many decades 
after service until he retired. 


The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 

regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.

ORDER

Entitlement to a disability rating greater than 10 percent 
for status post left wrist fracture with osteoarthritis, to 
include entitlement to an extraschedular evaluation, is 
denied.




		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 

